 DEC ISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Cyanamid Company and Jerry L. Primnuand' homas G. ,ittle. Cases 9 -CA 11918-2 and 9CA 11918-4November 22, 1978DECISION AND ORDERBy C(HAIRMAN FANNING AND MEMBERS JFNKINSAND MItRPHIYOn July 17, 1978, Administrative Law Judge JamesL. Rose issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and asupporting brief, and the General Counsel filed abrief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, American CyanamidCompany, Willow Island, West Virginia, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.fRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to, over-rule an Administrative Law Judge's resolutions with respect to credibilitlunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Slandard Drr Wall Product-. In .. 91NLRB 544 (1950). enfd, 188 F.2d 362 [3d Cir 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE. Administrative Law Judge: This matterwas heard before me on April 13 and 14, 1978, at Parkers-burg, West Virginia, upon the General Counsel's complaintwhich alleged that Thomas G. Little was discharged onMay 23, 1977,' (the discharge being subsequently reducedto a 30-day suspension) in violation of Section 8(a)(3) ofI All dates refer to 1977 unless otherwise indicated.the National Labor Relations Act, as amended, 29 U.S.C.§151, et seq.Respondent contends that its discharge of Little wasjustified because of his picket line misconduct on the eve-ning of May 9 and early morning of May 10, and that, inany event, the complaint should be dismissed because thedischarge was reduced to a 30-day suspension pursuant toa strike settlement agreement approved by the Union andits membership.Upon the record as a whole, including my observation ofthe witnesses, briefs, and arguments of counsel, I herebymake the following:FINDINGS OF- FACt AND) CONC(I.L;SIONS Ol LAWI. JIRISDI(-C IONRespondent is a Maine corporation engaged in the man-ufacture and wholesale distribution of chemical and otherproducts at various facilities throughout the United Statesincluding one at Willow Island, West Virginia, the facilityhere involved. In the course and conduct of its business,Respondent annually sells and ships goods valued in excessof $50,000 from its Willow Island facility directly to pointsoutside the State of West Virginia. Respondent admits, andI find, that it is an Employer engaged in commerce withinthe meaning of Section 2(2), (6). and (7) of the Act.11 THE LABOR ORGANIZATION INVOLVEDOil, Chemical and Atomic International Union, AFL-CIO-CLC, Local 3-499 (herein the Union), is admitted tobe, and I find is, a labor organization within the meaningof Section 2(5) of the Act.III TlHF ALLE;GED UNFAIR LABOR PRA(-Tl(EA. Background FactsFor a number of years the Union has represented a unitof Respondent's approximately 500 production and main-tenance employees. Respondent and the Union have hadsuccessive collective-bargaining contracts, the last one pre-ceding the events involved in this matter expiring at mid-night on May 9.Following intensive negotiations, Respondent presentedthe Union its final offer on the afternoon of May 9, whichultimately was rejected by a vote of the union membership,and it was determined to strike.While the strike was officially to have commenced atmidnight, May 9, during the hour or so prior to that, andfollowing the union meeting, employees began to gather atthe gates to Respondent's plant. Thus, prior to midnight,there was some picket line activity including building bon-fires, yelling and whopping by strikers, throwing beer cans,bottles, and debris on company property, and some picket-ing. The security supervisor of the plant was physicallystopped when he attempted to leave the premises. Alsoduring this period, the telephone cable to Respondent'splant was cut, and throughout the night numerous acts ofmisconduct occurred, including pelting the administration440 AMERICAN CYANAMID CO.building near the main gate with rocks and small lead ballsshot from a slingshot. Ultimately, the picketers numberedabout 200. They built at least five fires near the variousplant entrances, including three at the main entrance, oneon either side, and one in the middle.Respondent determined to keep operating, and early inthe evening of May 9 began to call in salaried employees todo production work. Also Respondent contacted the WestVirginia Highway Patrol. Two troopers arrived about 11:30p.m. Others were contacted and ultimately there wereabout 50 state troopers at the Company's premises whostayed on until about 4 p.m. on May 10, at which time astate court of general jurisdiction issued some type of aninjunction against certain activity engaged in by the strik-ers.About 3:15 a.m. on May 10, Thomas Little, the Charg-ing Party, along with two other strikers, Kenneth Winlandand Jerry L. Primm,2were arrested by state troopers, hand-cuffed to a railing near the administration building forabout 45 minutes, and then driven to a local jail where theywere booked and incarcerated. Little was charged with"public drunkenness" and "obstructing an officer." Hepled nolo contendre to these charges, paid a fine of $66, andwas released from jail.On May 23, Little, along with other strikers (includingWineland and Primm), was notified by the Company thathe had been discharged for unspecified acts of picket linemisconduct.This misconduct, according to the testimony of DonaldC. Wagner, industrial relations associate at Respondent'sWillow Island plant, was:Well, Mr. Little was observed as one of the conspic-uous picketers on the picket line along State Route 2.He was obvious conspicuous by his activities of mov-ing in and around throughout the-along the high-way; along the picket line. He was instrumental inassisting and bringing in wood and in starting fires inthe middle of entrances. He assisted there as picketersstruck up fires; built fires right in the middle of en-trances at times when the Company was in a situationwhere we needed to be able to exit and enter the com-pany property. He was observed participating in theactivities of throwing things on company property;whooping up and yelling and generally helping to in-cite the whole riotous situation.In addition, Wagner testified that a reason for Little's dis-charge was the fact that he was arrested on the morning ofMay 10.Tracking the testimony of Wagner, counsel for Respon-dent in his brief argues that Little was discharged becausehe was one of the more conspicuous strikers; he threwrocks and debris at company buildings; he participated inblocking the main entrance by being present and by assist-ing in maintaining a large bonfire: he was seen with Ken-neth Winland who was observed to have engaged in picketline misconduct and who was also discharged; he was ob-2 Pnmm was the C(harging Party in Case 9 CA 11918 2, which ha. beendismissed upon the request of Primm to withdraw the charge and the agrce-ment of the General Counsel toi dismiss the complaintserved shooting pellets at the building; and he had beencharged with public intoxication and resisting an officer.As will be detailed more full infra, Little generally ad-mits to having been present from time to time on the picketline during the early hours of May 10 but denies havingengaged in any of the misconduct attributed to him byRespondent. He admits being in the presence of Winlandfrom time to time and admits that he was in fact arrested.He denied, however, throwing anything on company prop-erty and specifically denied that he had in his possession,or shot, lead pellets at the buildings.B. Analysis and Concluding FindingsInitially, Respondent contends that inasmuch as Little'sdischarge was converted to a 30-day suspension the caseought to be dismissed. The fact that Respondent mitigatedits discipline of Little has no bearing on whether it wasunlawful. Such affects only The Remedy. Thus, if Respon-dent violated the Act by disciplining Little because of hispicket line activity, such was unlawful whether the sanctionwas a discharge or merely a 30-day suspension. MP lndus-tries, Inc., 227 NLRB 1709 (1977). And the fact that theUnion may have agreed to the suspension of Little as partof the strike settlement agreement neither disproves theallegation nor would it affect The Remedy if, in fact, thediscipline of Little violated the Act. The cases relied on byRespondent do not involve an agreement purporting to set-tle a previously committed unfair labor practice.United Aircraft Corporation (Pratt & Whitney Division),192 NLRB 382 (1971), involved an agreement concerningthe reinstatement rights of economic strikers. The allegeddiscrimination was in cutting off employment preferencerights of certain strikers pursuant to the settlement agree-ment. The Board concluded that such an agreement wasnot unreasonable, and given all the facts and circumstanc-es it ought to be accepted by the Board as a matter ofpolicy. The agreement did not purport to remedy any un-fair labor practice occurring during the strike. Similarly, inWestern Steel Casting Compan)y, 233 NLRB 870 (1977).where the criteria of United .4 ircraft are met, the Board willaccept "a valid and enforceable recall agreement and [as] :,clear and unmistakable waiver of strikers' rights to anyjobs except those to which they would be eligible [underthe agreement]." Again, the recall agreement did not pur-port to settle any alleged unfair labor practice. SuburbanTransit Corp. v. N.LR.B., 536 F.2d 1018 (3d Cir. 1976).cited by Respondent, is also inapposite. In that matter thecourt held, contrary to the Board, that the grievance thestriking employees sought to resolve was covered under thecontractual grievance procedure, thus the strike was pro-hibited by the no-strike clause. As has long been recog-nized, a labor organization can contractually waive em-ployees' right to strike. Mastro Plastics Corp., andFrench-American Reeds Mfg. Co., Inc., v. N.L.R B.. 350U.S. 270 (1956). It does not follow, nor did the court hold,that a union may waive an employee's right under the Actto have his employer's unfair labor practice remedied.The criteria by which the Board will defer to a privatesettlement of an unfair labor practice are set forth in Spiel-berg Manufacturing Company,. 112 NLRB 1080 (1955).441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNone of those criteria appear to have been met here, par-ticularly the requirement that the resolution be not clearlyrepugnant to the Act. If, in fact, the discipline of Little wasunlawful, to let it stand unremedied is clearly repugnant.Turning now to the merits, it is well settled that where anemployer disciplines an employee because he has engagedin an economic strike, such violates Section 8(a)(3) of theAct. This may be defended by a showing of a good-faithbelief that the employee was guilty of sufficient misconductto render him unemployable. If the respondent is able tomeet this burden, then the General Counsel must comeforward with evidence to deny that the employee did whathe was claimed to have done and/or that the activity wasnot sufficient to justify his discharge. The burden wouldthen return to the respondent to rebut such denials. RubinBrothers Footwear, Inc., and Rubin Bros. Footwear, Inc., 99NLRB 610 (1952).The mere fact that there was substantial misconduct en-gaged in by some strikers does not impute culpability toLittle. Whether he lost protection of the Act depends uponhis specific conduct and not that of others. Thus,Each striker's eligibility for reinstatement must bejudged solely upon incidents in which the striker inquestion is alleged to have participated. Unauthorizedacts of violence on the part of individual strikers arenot chargeable to other union members in the absenceof proof that identifies them as participating in suchviolence.3The question here is whether the acts engaged in by Lit-tle on the morning of May 10 were sufficiently egregious todeny him continued protection of the Act, or should becategorized as "a trivial rough incident or a moment ofanimal exuberance." Milk Wagon Drivers Union v. Mea-dowmoor Dairies, Inc., 312 U.S. 287, 293 (1941).Finally, even though Respondent's discharge of Littlemay have been prompted by believed picket line miscon-duct, such does not relieve Respondent from liability forhaving committed an unfair labor practice if it is foundthat his acts were not of sufficient gravity under all thefacts and circumstances. W. C. McQuaide, Inc., 220 NLRB593 (1975).Here, I conclude that Respondent has not establishedthat Little engaged in sufficient misconduct so as to justifyits initial discharge of him on May 23, or the lesser disci-pline of a 30-day suspension. Respondent established onlythat Little was on the picket line and was at times nearWinland who apparently was a leader in picket line mis-conduct. Little had the misfortune to be standing nearWinland when it was determined by the highway patrol-men, for reasons unspecified on the record, to begin arrest-ing strikers. It appears from the testimony of Trooper Lakethat Little was arrested because he was there. The fact ofhis arrest was duly noted in Respondent's strike log, andthis, I believe, was how Respondent later identified Littleas being one of those to discipline.Coronet Casuals. Inc., 207 NI.RB 304. 305 (1973), where an additionalfactor considered in determining whether the particular act of misconductwas sufficient to deny reinstatement was the company's unfair labor prac-tices which had provoked the strike. Here, the strike was economic, Never-theless, the Board's conclusion that not every act of misconduct strips fromthe employee the protective mantle of the Act is equally applicable.Little testified that he was at the picket line on two occa-sions for a few minutes shortly prior to midnight and re-turning in the vicinity of 2:30 a.m. Although Wager testi-fied to having seen Little in and around the picket linethroughout the early hours of the strike, that Little wasthere only on the occasions to which he testified, and for ashort time at that, was not really rebutted by Respondent.I credit Little.The specific contentions of Respondent, I conclude, areneither singly nor together sufficient to deny Little protec-tion of the Act. Wagner testified that Little was "one of theconspicuous picketers." But this identification, as indi-cated, I believe, was a result primarily of Little having beenone of those arrested. In any event, the fact that he wasseen on the picket line or was even "conspicuous" does notimply that he engaged in strike misconduct. This, therefore,clearly is not a sufficient reason to deny him the protectionof the Act.Wagner also testified that he saw Little assisting inbringing wood from a dark pickup truck. While Little de-nied that he did this, a denial which I tend to credit in viewof the fact that Wagner's observation necessarily was ofquestionable reliability because of the circumstances (nightand distance) nevertheless, the mere fact that Little wascarrying wood certainly is not picket line misconduct. Re-spondent in this regard appears to argue that because thepicketers built three bonfires, one on either side and one inthe middle of the main entrance to the plant, the strikersthereby physically restrained ingress and egress, for whichthey could be disciplined. Respondent further argues thatsince Little was seen unloading some of the wood he isresponsible for this activity.Although Wagner testified that the fire "made it com-pletely impossible ...for one to drive an automobile ortruck to the main entrance," I do not believe that such wasthe case or that such has been established. Obviously, therewas ingress and egress to the plant property, particularly ofthe 50 or so highway patrolmen who arrived after the fireswere built. It is certainly not inevitable that three fires at amain entrance to the plant would be so large as to physi-cally stop all vehicles. There is testimony that Respon-dent's chief of security attempted to leave the premises andwas restrained from doing so, inferentially by the fires. ButWagner testified further that his truck was pelted withrocks.From the totality of the record, I cannot conclude thatthere was such a wall of fire so as to restrain totally ingressand egress. On the other hand, it was a very cold night andthe possibility that picketers would build bonfires to keepwarm does not seem either unreasonable or beyond thebounds of permissible picket line conduct. While buildinga fire in the middle of the roadway may not have beenproper and should not be condoned, it nevertheless doesnot seem to be particularly serious. Thus, even if Little hadparticipated in building fires, such would not be sufficientto deny him protection of the Act.Wagner testified, and Little denied, that Little threw bot-tles and debris upon company property and caused someunspecified damage. Again, even if he did such acts, whilenot to be condoned, certainly are not particularly serious.442 AMERICAN CYANAMID CO.Such would not be reason to discharge or discipline anindividual absent some evidence at least that there wasdamage to persons or property, of which there was none.Accordingly, this is not a sufficient reason for the Respon-dent to have disciplined Little.Respondent contends that Little was involved in shoot-ing lead pellets with a slingshot. There is no direct evidencethat he did this, although company witnesses did testifythat lead pellets were shot and, in fact, some of the compa-ny officials in the administration building were hit bythem. Winland was actually observed firing the pellets withthe slingshot but Little was not. Respondent, however, asksthat I infer that Little was engaged in this activity becausewhen he was arrested the highway patrolman who searchedhim found a handful of lead pellets. I reject this inference.Trooper Lake testified that he and two other police offi-cers, probably another highway patrolman and a memberof the sheriffs department, searched and booked Little,Primm, and Winland following their arrests. Lake testifiedthat he searched Winland and he believes the other high-way patrolman searched Little. Lake testified that duringthe course of this event, the other highway patrolmanshowed him a handful of lead pellets and said, "Look whatI took from this boy here." While this testimony was re-ceived, in the fact of Little's credible denial that he hadpellets on his person, I find the weight to be given it insub-stantial. I conclude that it was not established that Little infact had pellets. Beyond that, the mere fact that Little mayhave had lead pellets in his pocket does not prove, exceptby inference, that he shot pellets at anyone or, if he shotthem, did any physical or property damage. Accordingly, Icannot conclude that Little should be denied reinstatementbecause of shooting lead pellets at company property.Finally, Respondent contends that Little was disciplinedbecause he had been arrested. The fact of his arrest, how-ever, does not prove that he engaged in picket line miscon-duct. Indeed, it appears that Little was arrested for publicintoxication, at best a vague and subjective complaint, aswell as "obstructing an officer." also a vague and subjec-tive complaint. In this respect Officer Lake did not testifyto what Little was supposed to have done that amounted toobstruction of him nor did he offer any evidence that Littlewas in fact intoxicated. In any event, assuming withoutconcluding that Little was properly arrested for the chargesindicated, such does not amount to picket line misconductand certainly is not the type of activity for which oneshould properly be disciplined.It may very well be that the situation on the morning ofMay 10 was sufficient to cause the Respondent concernand to justify requesting the presence of 50 highway patrol-men. It may very well be that the situation was sufficient tojustify injunctive relief. Nevertheless, these facts do notmean that Respondent was at liberty to discipline anyonewhom it identified on the picket line unless that individualhad actually engaged in serious acts of misconduct. Here, Ifind the evidence brought forth by Respondent to be insuf-ficient to prove that Little in fact engaged in any acts ofmisconduct, much less acts so serious as to deny him pro-tection of the Act. Accordingly, I conclude that when Re-spondent discharged Little on May 23, it did so in violationof Section 8(a)(3) and (1) of the Act. This unfair laborpractice of Respondent has not been remedied in any re-spect by the fact that in the strike settlement agreement ithad reduced the discharge to a 30-day suspension.IV THE EFFECT OF THE UNFAIR LABOR PRACTI CE UPONCOMMERCEThe unfair labor practice found is an unfair labor prac-tice affecting commerce and the free flow of commerce andtends to lead to labor disputes burdening and obstructingcommerce within the meaning of Section 2(6) and (7) ofthe Act.V THE REMEDYHaving found that Respondent discharged Thomas G.Little in violation of the National Labor Relations Act, buthas subsequently reinstated him without prejudice to hisseniority or other rights and benefits, I shall order thatRespondent make him whole for any loss of wages or otherbenefits to which he may be entitled as a result of thediscrimination against him, with interest, as provided byF. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977),4and ex-punge from his personnel record all reference to the dis-charge and/or suspension.Upon the foregoing findings of fact, conclusions of law,the entire record in this matter, and pursuant to the provi-sions of Section 10(c) of the Act, I hereby issue the follow-ing recommended:ORDER'The Respondent, American Cyanamid Company, Wil-low Island, West Virginia, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Discharging, suspending, or otherwise discipliningemployees who engage in protected concerted activity, in-cluding an economic strike and picketing.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make whole Thomas G. Little for any losses that hemay have suffered as a result of the discrimination againsthim in accordance with the provisions of the "The Rem-edy" section above.(b) Expunge from the personnel record of Thomas G.Little any reference to his discharge on May 23 or to hissubsequent suspension.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-'See. generally. TIes Plumnghn & HIcatlli (,,. 138 NLRB 716 (1962)In the esent no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Ilabor R lations Board. the findings.conclusiorns. and rec.ommended Order herein Shall, as provided in Sec10248 of the Rules and Regulations. he adopted ho the Board and becomeits findings, conclusion. and Order. and all objections thereto shall hedeemed .aived for all purposes443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Post at its Willow Island, West Virginia, facility cop-ies of the attached notice marked "Appendix." 6 Copies ofsaid notice on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent's author-ized representative, shall be posted by Respondent imme-diately upon receipt thereof, and maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, what stepshave been taken by Respondent to comply herewith.IT IS FURTHER ORDERED that the complaint in Case 9-CA-11918-2 be dismissed.6 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENAIIONAI LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent evidence, examine and cross-examine witnesses,the National Labor Relations Board has found that wehave violated the National Labor Relations Act and wehave been ordered to post this notice and to comply withits terms.WE WILL NOT discharge, suspend or otherwise dis-criminate against our employees because they engagein a strike, picketing, or other activity protected bySection 7 of the National Labor Relations Act.WE WILL NO1 in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL rescind the discharge and/or suspension ofThomas G. Little and make him whole for any losseshe may have suffered as a result of the discriminationagainst him.AMERICAN CYANAMID COMPANY444